DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/824756 filed on March 20, 2020 in which Claims 1-9 are presented for examination.

Status of Claims
Claims 1- 9 are pending, of which claims 1-9 are rejected under 103. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on March 20, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the plurality of recommender models" in Lines 12, 14 and 17-18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the recommendation model" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the plurality of the recommender models" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the plurality of recommender models" in Lines 6-7, 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the plurality of recommender models" in Lines 17-18, 20-21 and 24-25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the recommendation model" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the plurality of the recommender models" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the plurality of recommender models" in Lines 6-7, 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the plurality of recommender models" in Lines 13, 5 and 18-19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the recommendation model" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the plurality of the recommender models" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the plurality of recommender models" in Lines 7-8, 11.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mital (US Patent Application 2020/0159856) in view of Kim (US Patent Application 2010/0082708).

Claim 1, Mital teaches a processor implemented method for recommender model selection (View Mital ¶ 35, 37; recommend AI model); determining at least one recommender model among the plurality of recommender models as a recommender model matching the user requirement, based on the determined correlation, via the one or more hardware processors (View Mital ¶ 35, 37; recommend AI model); and generating a recommendation based on the at least one recommender model determined as matching the user requirement, via the one or more hardware processors View Mital ¶ 35, 37; generate recommendation).


Mital does not explicitly teach collecting user requirements as input, via one or more hardware processors, wherein the user requirements comprise at least one error measure and corresponding at least one error value (EV) and error tolerance (ET); processing the collected user requirements using a recommendation learned model pre-trained on information pertaining to capability of a plurality of recommendation models and user requirements, via the one or more hardware processors, wherein processing the collected user requirements comprising: determining dynamically, value of EV and ET of the at least one error measure for each of the plurality of recommender models.

However, Kim teaches determining correlation between the determined value of EV and ET of the at least one error measure for each of the plurality of recommender models with the EV and ET in the user requirement, via the one or more hardware processors collecting user requirements as input, via one or more hardware processors, wherein the user requirements comprise at least one error measure and corresponding at least one error value (EV) and error tolerance (ET) (View Kim ¶ 3; fault tolerance value set by user); processing the collected user requirements using a recommendation learned model pre-trained on information pertaining to capability of a plurality of recommendation models and user requirements, via the one or more hardware processors (View Kim ¶ 10; statistical information generating module), wherein processing the collected user requirements comprising: determining dynamically, value of EV and ET of the at least one error measure for each of the plurality of recommender (View Kim ¶ 7, 77; value collected); determining correlation between the determined value of EV and ET of the at least one error measure for each of the plurality of recommender models with the EV and ET in the user requirement, via the one or more hardware processors (View Kim ¶ 8, 78, 79; threshold).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mital with collecting user requirements as input, via one or more hardware processors, wherein the user requirements comprise at least one error measure and corresponding at least one error value (EV) and error tolerance (ET); processing the collected user requirements using a recommendation learned model pre-trained on information pertaining to capability of a plurality of recommendation models and user requirements, via the one or more hardware processors, wherein processing the collected user requirements comprising: determining dynamically, value of EV and ET of the at least one error measure for each of the plurality of recommender models since it is known in the art that an error tolerance can be user defined (View Kim ¶ 3).  Such modification would have allowed a model to be recommended based on user defined error tolerance.

Claim 4 is the system corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 7 is the medium corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Kim further teaches the EV and ET of the at least one error measure of the recommendation model indicates capability of the recommendation model (View Kim ¶ 10, 52; generate fault event).

Claim 5 is the system corresponding to the method of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.

Claim 8 is the medium corresponding to the method of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  Kim further teaches determining the at least one recommender model as the recommender model matching the user requirements based on the determined correlation comprises: comparing the EV and ET in the user requirements with EV and ET of each of the plurality of the recommender models (View Kim ¶ 10, 52; compare analysis results); determining a correlation value of each of the plurality of recommender models, wherein the correlation value of a recommender model represents extent of match between the EV and ET of the recommender model with the EV and ET in the user requirement (View Kim ¶ 10, 52; determine whether fault is likely).  Mital further teaches selecting at least one recommender model having highest correlation value among the plurality of recommender models as the at least one (View Mital ¶ 35, 37; select recommender model).

Claim 6 is the system corresponding to the method of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.

Claim 9 is the medium corresponding to the method of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Richards (US Patent Application 2006/0230306) teaches a user sets error tolerance module.
-Kannan (US Patent Application 2015/0220336) teaches a user defined tolerance level.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114